No. 12812

       I N WE SUPREME C U T O THE STATE OF M N A A
                       OR    F              OTN

                                  1974



THE STATE O MONTANA, ACTING BY
           F
AND THROUGH T E DEPARTMENT O HIGHWAYS
             H              F
O T E STATE O MONTANA,
 F H          F

                        P l a i n t i f f and Respondent,



CHARLES C. HIGGINS and MARJORIE K.
HIGGINS, husband and w i f e ,

                        Defendants and Appellants.



Appeal from:   D i s t r i c t Court of t h e Eleventh J u d i c i a l D i s t r i c t ,
               Honorable Robert K e l l e r , Judge p r e s i d i n g .

Counsel of Record :

     For Appellants :

          L e i f Erickson, S r . , argued, Helena, Montana

     For Respondent :

          Daniel J. S u l l i v a n and James R. Beck argued,
           Helena, Montana

                               ---



                                          Submitted:       November 21, 1974

                                            Decided : JAR      2 3 1975
Mr.   J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion o f t h e C o u r t .

             C h a r l e s and t l a r j o r i e Higgins a p p e a l from a p r e l i m i n a r y
o r d e r of condemnation e n t e r e d i n t h e d i s t r i c t c o u r t of L i n c o l n

County.        The o r d e r d e t e r m i n e s t h a t t h e u s e t o which t h e Department

of Highways s e e k s t o a p p l y t h e H i g g i n s ' p r o p e r t y i s a n e c e s s a r y

p u b l i c u s e a u t h o r i z e d by law, and t h a t t h e t a k i n g i s r e q u i r e d by
the public i n t e r e s t .

             The a c t i o n began w i t h a c o m p l a i n t f i l e d by t h e Department
of Highways on J u l y 26, 1972, s e e k i n g t o condemn a right-of-way

t h r o u g h p r o p e r t y owned by t h e H i g g i n s i n t h e Yaak R i v e r V a l l e y

of n o r t h w e s t e r n Montana.        A t t a c h e d t o t h e c o m p l a i n t was a res-

o l u t i o n of t h e S t a t e Highway Commission which a s s e r t e d :                    That

p u b l i c i n t e r e s t and n e c e s s i t y r e q u i r e d t h e c o n s t r u c t i o n of a
s t a t e highway i n L i n c o l n County; t h a t a highway had been p l a n n e d

and l o c a t e d i n a manner most c o m p a t i b l e w i t h t h e g r e a t e s t p u b l i c

good and l e a s t p r i v a t e i n j u r y ; t h a t a p o r t i o n of p r o p e r t y owned

by t h e H i g g i n s was n e c e s s a r y f o r c o n s t r u c t i o n of t h a t highway;

and t h a t t h e Department had been u n a b l e t o n e g o t i a t e a n a g r e e -

ment f o r p u r c h a s e of t h e p r o p e r t y .       The owners, C h a r l e s and

M a r j o r i e H i g g i n s , f i l e d an answer d e n y i n g t h e m a t e r i a l a l l e g a -

t i o n s of t h e c o m p l a i n t and c l a i m i n g t h a t $ 5 0 , 0 0 0 would be a

r e a s o n a b l e and j u s t compensation f o r t h e t a k i n g .

             A h e a r i n g was h e l d on October 11, 1973, t o d e t e r m i n e

t h e " n e c e s s i t y " o f t h e proposed condemnation.                  The Department i n -

t r o d u c e d t h e r e s o l u t i o n o f t h e S t a t e Highway Commission and t h e n
r e s t e d , r e l y i n g on t h e p r e s u m p t i o n s a r i s i n g from t h e r e s o l u t i o n
by v i r t u e o f t h e p r o v i s i o n s of s e c t i o n 32-3904,          R.C.M.     1947.
             The p r o p e r t y owners c a l l e d H i g g i n s a s t h e i r o n l y w i t n e s s .
H e r e l a t e d h i s p r e s e n t and a n t i c i p a t e d u s e s of t h e p r o p e r t y and

t h e a d v e r s e impact which t h e proposed condemnation and c o n s t r u c -
t i o n would have on t h o s e u s e s .            T e s t i f y i n g a s one e x p e r i e n c e d i n
r e a l e s t a t e t r a n s a c t i o n s but u n q u a l i f i e d a s an engineer, he

e x p r e s s e d a b e l i e f t h a t t h e proposed highway c o u l d be c o n s t r u c t e d

more e c o n o m i c a l l y on t h e e a s t s i d e of t h e v a l l e y , a c r o s s t h e
r i v e r from h i s p r o p e r t y .

             On c r o s s - e x a m i n a t i o n h e a d m i t t e d t h a t c o n s t r u c t i n g t h e

highway on t h e o t h e r s i d e of t h e r i v e r would n e c e s s i t a t e t h e

u s e of a d d i t i o n a l b r i d g e s .      H e expressed a personal opinion t h a t

t h e a d d i t i o n a l c o s t of c o n s t r u c t i n g t h e s e b r i d g e s might be o f f -

s e t by t h e r e d u c t i o n i n c u t t i n g and f i l l i n g a r i s i n g from t h e

e a s t s i d e ' s less rugged t e r r a i n .
                                              Even i f t h e a l t e r n a t e r o u t e
                                                            wa s
was most c o s t l y , h e f e l t t h e added e x p e n s e / w a r r a n t e d by t h e

l e s s e n e d demand f o r p r i v a t e l a n d .         Most of t h e l a n d on t h e e a s t

s i d e of t h e r i v e r i s owned by t h e f e d e r a l government, w h i l e

much of t h e l a n d on t h e w e s t s i d e o f t h e v a l l e y i s p r i v a t e l y

owned.       On c r o s s - e x a m i n a t i o n ,   he p r o f e s s e d no knowledge of whether
o r n o t t h e f e d e r a l government would a l l o w c o n s t r u c t i o n o f t h i s

highway on i t s l a n d .

             When t h e p r o p e r t y owners r e s t e d t h e Department reopened

i t s c a s e by c a l l i n g John D i l l o n , d i s t r i c t r a n g e r f o r t h e Yaak

Ranger D i s t r i c t of t h e Kootenai N a t i o n a l F o r e s t .               He t e s t i f i e d

t h a t he was opposed t o c o n s t r u c t i o n of a highway o n f e d e r a l

f o r e s t l a n d s i n t h e Yaak R i v e r V a l l e y .        He had responded t o t h e

D e p a r t m e n t ' s i n q u i r i e s by opposing a r o u t e on t h e e a s t s i d e of

t h e r i v e r f o r t h r e e reasons:              F i r s t , he was opposed t o d e d i c a t i o n

of a d d i t i o n a l f o r e s t l a n d f o r a highway when one a l r e a d y e x i s t e d

on t h e w e s t s i d e of t h e r i v e r ; s e c o n d ,           t h e c o n s t r u c t i o n would

have a n a d v e r s e impact on t h e Yaak R i v e r " w a t e r i n f l u e n c e zone";
and f i n a l l y , a highway on t h e e a s t s i d e of t h e r i v e r would i n t e r -
f e r e w i t h moose and mule d e e r m i g r a t i o n p a t t e r n s .
             D i l l o n a l s o t e s t i f i e d t h a t h i s o p i n i o n had been c o n c u r r e d

i n by h i s immediate s u p e r v i s o r , b u t t h a t h e d i d n o t know whether
t h e Department had pursued t h e i n q u i r y t o h i g h e r l e v e l s w i t h i n

t h e f e d e r a l bureaucracy.           Under c r o s s - e x a m i n a t i o n he a l s o ad-

m i t t e d t h a t t h e p r i m a r y u s e r s of t h e p r e s e n t highway were l o g g e r s ,

h u n t e r s , and f i s h e r m e n and t h a t t h e proposed highway would be

used s i m i l a r l y .

             Following t h e h e a r i n g t h e p r e l i m i n a r y o r d e r of condem-
n a t i o n was i s s u e d and t h i s a p p e a l w a s s u b s e q u e n t l y p e r f e c t e d .

A p p e l l a n t s h e r e a r g u e t h a t a highway r o u t i n g o v e r p u b l i c l a n d

s h o u l d be p r e f e r r e d t o a l o c a t i o n on p r i v a t e l a n d .      They c o n t e n d

t h a t " n e c e s s i t y " h a s n o t been d e m o n s t r a t e d u n t i l it i s shown

t h a t t h e f e d e r a l l a n d i s u n a v a i l a b l e f o r c o n s t r u c t i o n of t h i s

highway.        I t i s c l a i m e d t h a t t h e u n a v a i l a b i l i t y of f o r e s t l a n d s

h e r e c o u l d n o t be e s t a b l i s h e d w i t h o u t a showing t h a t t h e r e q u e s t s

were pursued t o t h e h i g h e r l e v e l s of t h e U n i t e d S t a t e s F o r e s t

Service.

             The Department, on t h e o t h e r hand, a r g u e s t h a t t h e o n l y

q u e s t i o n p r e s e n t e d f o r o u r c o n s i d e r a t i o n i s whether o r n o t t h e

Department a c t e d a r b i t r a r i l y o r abused i t s d i s c r e t i o n i n r o u t i n g

t h e proposed highway on t h e w e s t s i d e of t h e r i v e r .                    The D e p a r t -

ment a s s e r t s t h a t a p p e l l a n t s f a i l e d t o make such a showing by

c l e a r and c o n v i n c i n g proof and t h e r e f o r e t h e y c a n n o t p r e v a i l

upon a p p e a l .

             The r e q u i r e m e n t s which must be s a t i s f i e d b e f o r e p r i v a t e

p r o p e r t y c a n be condemned i n Montana a r e d e t e r m i n e d by s t a t u t e .

The u s e f o r which t h e p r o p e r t y i s t o be t a k e n must be a u t h o r i z e d

by law and t h e t a k i n g must be n e c e s s a r y t o t h a t u s e .                Section
93-9905,      R.C.M.       1947.      B e f o r e a right-of-way           c a n be condemned,
t h e l o c a t i o n of t h e highway must be made i n a manner most com-
p a t i b l e w i t h t h e g r e a t e s t p u b l i c good and l e a s t p r i v a t e i n j u r y .
S e c t i o n 93-9906,      R.C.M.     1947.       The r e s o l u t i o n of t h e Highway

Commission c r e a t e s a d i s p u t a b l e presumption t h a t t h e s e s t a t u t o r y
requirements a r e s a t i s f i e d .            S e c t i o n 32-3904,       R.C.M.      1947.

             A p p e l l a n t s ' arguments i n v o l v e two b a s i c p r o p o s i t i o n s :
(1) Routing o v e r p u b l i c l a n d s should be p r e f e r r e d t o r o u t e s

r e q u i r i n g t a k i n g of p r i v a t e l a n d , and ( 2 ) t h e r e c o r d h e r e d o e s

n o t make a s u f f i c i e n t showing t h a t t h e S t a t e a d e q u a t e l y pursued

t h e a l t e r n a t i v e of r o u t i n g a c r o s s n a t i o n a l f o r e s t l a n d s .

             The f o u n d a t i o n f o r t h e f i r s t p r o p o s i t i o n l i e s i n t h e
b a l a n c i n g t e s t of s e c t i o n 93-9906,         R.C.M.      1947.       A l l other fac-

t o r s b e i n g e q u a l , i t seems a p p a r e n t t h a t a r o u t i n g o v e r p u b l i c

l a n d s would be c o m p a t i b l e w i t h t h e g r e a t e s t p u b l i c good and

would s u r e l y i n v o l v e t h e l e a s t p r i v a t e i n j u r y .       This proposition

r e c e i v e d a t l e a s t t a c i t r e c o g n i t i o n i n S t a t e Highway Comm'n v .
D a n i e l s e n , 146 Mont. 539, 4 0 9 P.2d 443.                    There t h r e e p o t e n t i a l

r o u t e s were a v a i l a b l e f o r a proposed highway, one f o l l o w i n g a n

e x i s t i n g right-of-way.            Recognizing t h a t t h e e x i s t i n g l o c a t i o n

would r e q u i r e t h e l e a s t c o n f i s c a t i o n o f p r i v a t e l a n d , w e h e l d

t h a t a v a i l a b i l i t y of p u b l i c l a n d was one f a c t o r which must be

considered i n determining l o c a t i o n .                   A demonstration t h a t t h e

Highway Commission had f a i l e d t o c o n s i d e r t h i s f a c t o r was t h e r e

s u f f i c i e n t t o r e b u t t h e presumption g e n e r a l l y a c c o r d e d t h e
Commission's r e s o l u t i o n t o condemn.

             N o n e t h e l e s s , p r i v a t e i n j u r y i s b u t o n e of t h e c o n s i d e r -

a t i o n s p r e s e n t i n a condemnation.               The p r e s e n t r e c o r d c o n t a i n s

f a c t s r e l e v a n t t o b o t h p u b l i c good and p r i v a t e i n j u r y .             While

t h e r o u t e a c r o s s f o r e s t l a n d s would o c c a s i o n t h e l e a s t p r i v a t e

i n j u r y , i t would a l s o be d e t r i m e n t a l t o t h e p u b l i c good,                 The
r o u t e on t h e e a s t s i d e of t h e v a l l e y would n e c e s s i t a t e t h e con-
s t r u c t i o n of more b r i d g e s , an economic c o n s i d e r a t i o n a d v e r s e t o
t h e p u b l i c good.       Avoidance of i n c r e a s e d c o s t s a s a n e l e m e n t of
t h e p u b l i c good h a s been r e c o g n i z e d by t h i s C o u r t i n S t a t e e x

r e l . L i v i n g s t o n v . D i s t r i c t C o u r t , 90 Mont. 1 9 1 , 300 P. 916.
             S i m i l a r l y , damage t o watershed and w i l d l i f e a r e f a c t o r s

b e a r i n g on t h e p u b l i c good       and a r e worthy of c o n s i d e r a t i o n

here.      Given t h e s e economic and e c o l o g i c a l f a c t o r s , we c a n n o t

f i n d c l e a r and c o n v i n c i n g proof t h a t t h e Highway Commission

abused i t s d i s c r e t i o n o r a c t e d a r b i t r a r i l y .   A s w e noted i n S t a t e

Highway Comm'n v . Crossen-Nissen Co.,                        145 Mont. 251, 257, 4 0 0



             " * * * The e v i d e n c e of h a r d s h i p and t h e f a c t
             t h a t a n o t h e r f e a s i b l e r o u t e , o v e r which t h i s
             highway c o u l d be b u i l t , e x i s t e d d i d n o t s u p p l y
             t h e c l e a r and c o n v i n c i n g proof r e q u i r e d by t h i s
             c o u r t b e f o r e i t w i l l s u b s t i t u t e i t s judgment f o r
             t h e judgment of a n agency e s p e c i a l l y q u a l i f i e d
             f o r making s u c h d e c i s i o n s .         There i s a p u b l i c
             need f o r t h i s highway.               I t h a s t o be b u i l t o v e r
             some r o u t e . The Highway Commission i s a u t h o r i z e d
             and q u a l i f i e d t o select t h e r o u t e , and i t s de-
             c i s i o n i n s o d o i n g a p p e a r s t o be c o m p a t i b l e w i t h
             t h e g r e a t e s t p u b l i c good and t h e l e a s t p r i v a t e
             injury. "

While t h e f a c t u a l c o n s i d e r a t i o n s b e f o r e u s i n Crossen-Idissen

a r e n o t t h e same a s t h o s e p r e s e n t i n t h e i n s t a n t c a s e , t h e

c o n t r o l l i n g law remains t h e same.

             The r e s o l u t i o n of t h e Highway Commission c r e a t e s a d i s -

p u t a b l e presumption t h a t t h e s t a t u t o r y r e q u i r e m e n t s f o r condem-

n a t i o n have been s a t i s f i e d .      S e c t i o n 32-3904,     R.C.M.      1947.   The

presumption may be c o n t r o v e r t e d by o t h e r e v i d e n c e .          Section

93-1301-7,       R.C.M.      1947.

            The e v i d e n t i a r y e f f e c t of a d i s p u t a b l e presumption

a r i s i n g from t h e Highway Commission's r e s o l u t i o n was c l e a r l y

d e f i n e d i n S t a t e Highway Comm'n v . Yost Farm Co., 1 4 2 Mont. 239,

2 4 8 , 384 P.2d 277, where w e quoted t h e f o l l o w i n g r u l e w i t h

approval :

            "'A d i s p u t a b l e presumption, says t h e s t a t u t e ,
            may be c o n t r o v e r t e d by o t h e r e v i d e n c e .     It is
            s u c c e s s f u l l y c o n t r o v e r t e d when proof t o t h e
            c o n t r a r y s a t i s f a c t o r i l y overcomes i t . By
            proof which s a t i s f a c t o r i l y overcomes i t , i s
            meant t h a t which s u s t a i n s t h e a f f i r m a t i v e of
            t h e i s s u e - - a preponderance of t h e e v i d e n c e .
            I n t h i s j u r i s d i c t i o n c i v i l c a s e s a r e t o be
                 d e c i d e d a c c o r d i n g t o t h e g r e a t e r w e i g h t of t h e
                 e v i d e n c e , and a b a r e preponderance i n f a v o r of
                 t h e p a r t y holding t h e a f f i r m a t i v e of t h e i s s u e
                 i s s u f f i c i e n t t o w a r r a n t , and s h o u l d r e s u l t i n ,
                 a decision i n h i s favor.                    [ C i t i n g c a s e s . ] There-
                 f o r e , when t h e e v i d e n c e p r e p o n d e r a t e s a g a i n s t a
                 d i s p u t a b l e p r e s u m p t i o n , i t " f a d e s away i n t h e
                 f a c e of c o n t r a r y f a c t s . " ' "

                 The d i s t r i c t c o u r t , t h e t r i e r o f f a c t h e r e , had b e f o r e

    it t h e s t a t u t o r y presumption b u t t r e s s e d by t h e t e s t i m o n y of t h e

    d i s t r i c t r a n g e r i n whose j u r i s d i c t i o n t h e c o n s t r u c t i o n was pro-

    posed.       The s o l e c o n t r o v e r t i n g e v i d e n c e was t h e t e s t i m o n y of t h e
    d e f e n d a n t landowner.         The e v i d e n c e was weighed by t h e d i s t r i c t

    c o u r t and was found t o e s t a b l i s h , among o t h e r t h i n g s ,                    * * *
    t h a t s a i d highway r e f e r r e d t o i n t h e c o m p l a i n t h a s been l o c a t e d

    a l o n g a r o u t e which w i l l be most c o m p a t i b l e w i t h t h e g r e a t e s t

    p u b l i c good and t h e l e a s t p r i v a t e i n j u r y . "
                 Our r e v i e w of t h e r e c o r d d i s c l o s e s s u b s t a n t i a l e v i d e n c e
    t o support t h a t finding.               Moreover, t h e r e i s s u b s t a n t i a l e v i d e n c e

    s u p p o r t i n g t h e c h o i c e of t h e proposed r o u t e , even though a l o c a -

    t i o n on t h e f e d e r a l l a n d s might u l t i m a t e l y have been p e r m i t t e d

    by t h e f e d e r a l government.            The f a i l u r e of t h e Highway Department

    t o pursue t h e i r i n q u i r i e s concerning t h e f o r e s t r o u t e t o t h e

    h i g h e s t l e v e l s of t h e f e d e r a l government l a c k s i m p o r t a n c e under

    these facts.              However, under a p p r o p r i a t e f a c t s , t h e f a i l u r e of

    t h e Highway Department t o e x h a u s t i v e l y p u r s u e t h e s e c u r i n g of

    f e d e r a l o r o t h e r p u b l i c l a n d s might c o n s t i t u t e a r b i t r a r i n e s s o r

    a b u s e of d i s c r e t i o n s i m i l a r t o t h a t found i n D a n i e l s e n .
                 The p r e l i m i n a r y o r d e r of condemnation i s a f f i r m e d .



                                                                         Justice
                      >
                      '   3

    W Concur:
     e




/      Justice
                                             4
Mr. Justice Wesley Castles dissenting:
        I dissent.     I would require the condemnor to prove
necessity for the taking of private land when publicly owned
land is available.    The condemnor should be required, under
these conditions, to go further in pursuing alternate routing
on public lands.     I do not disagree with the general'statements
of law applicable here, but merely say the state did not carry
its burden of proof to prove necessity.




Mr. Justice John Conway Harrison:
        I join with Mr. Justice Wesley Castles in what he has
said in his dissent.